Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to claim objections of claims 12-17 as set forth in the Non-Final Office Action mailed 9/27/2021 on P2, the claim amendments filed 12/11/2021 are sufficient to overcome said claim objections.  Accordingly, the claim objections of claims 12-27 have been withdrawn.
With respect to rejection of claim 18 under 35 U.S.C. § 112(b) as set forth in the Non-Final Office Action mailed 9/27/2021 on P2-3, the cancellation of claim 18 in the reply filed 12/11/2021 overcomes said claim rejection under 35 U.S.C. § 112(b).  Accordingly, the claim rejection under 35 U.S.C. § 112(b) of claim 18 has been withdrawn.
With respect to rejection of claim 19 under 35 U.S.C. § 112(b) as set forth in the Non-Final Office Action mailed 9/27/2021 on P3-4, claim amendments filed 12/11/2021 are sufficient to overcome said claim rejection under 35 U.S.C. § 112(b).  Accordingly, the claim rejection under 35 U.S.C. § 112(b) of claim 19 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Reasons for allowance with respect to claims 1-11 and 20 were previously stated in the Non-Final Office Action mailed 9/27/2021 on P4.  Further, the reply filed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/28/2021